               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION

The Prudential Insurance
Company of America,
                                     Case No. 18-cv-13618
                      Plaintiff,
                                     Judith E. Levy
v.                                   United States District Judge

Marci Amarante, Robin Kersey,        Mag. Judge R. Steven Whalen
Randy Hunt, and Tava Hunt,

                      Defendants.

________________________________/

OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR
   DEFAULT JUDGMENT AGAINST DEFENDANT ROBIN
         KERSEY AND GRANTING PLAINTIFF’S
       MOTION FOR INTERPLEADER RELIEF [25]

     This is an interpleader matter involving the death benefit of

Clinton L. Garvin, who was insured under a group life insurance policy

issued by plaintiff The Prudential Insurance Company of America. Upon

Garvin’s death, plaintiff received competing claims on the death benefit

from defendants Marci Amarante and Randy Hunt and Tava Hunt (“the

Hunts”), and found in its records that defendant Robin Kersey was listed

by Garvin as a beneficiary at one point. Kersey has failed to respond to

the interpleader complaint, and now plaintiff seeks default judgment
against Kersey so that it may deposit the death benefit and seek

interpleader relief—primarily, that it be discharged from this case and

free from future liaility regarding the death benefit.

   I.     Background

        Plaintiff insured Garvin through a Group Policy with DTE Energy

Company for basic life insurance in the amount of $26,000 (“the Death

Benefit”). (Dkt. 1 at 3.) Defendants were listed at one point or are

currently listed as beneficiaries. Garvin designated Amarante, his

daughter (id. at 1), on October 9, 2012, as the sole primary benficiary of

the death benefit. (Id. at 4.) On March 21, 2016, he designated Kersey,

the niece of his then-girlfriend (Dkt. 13 at 2), as the sole primary

beneficiary. (Dkt. 1 at 4.) And on October 23, 2017, Garvin designated the

Hunts, his nephew and nephew’s wife (id. at 2), as co-equal primary

benficiaries. (Id. at 4.)

        In May 2018, Garvin died (id. at 4), and defendants made the

following claims on Garvin’s Death Benefit. First, Amarante made a

claim on June 7, 2018. (Id.) About a month later, the Hunts made a claim.

(Id. at 5.) At some point, Amarante was made aware by plaintiff that she

was no longer the beneficiary (see id. at 5; Dkt. 25-2), and so she


                                     2
submitted a letter to plaintiff alleging that Garvin exhibited signs of

dementia as early as 2016, and that the other defendants unduly

influenced or coerced her father to change his benficiaries. (Dkt. 1 at 5.)

She also provided a letter from Garvin’s physician, detailing the

dementia diagnosis. (Id.) The Hunts submitted a letter disputing this

diagnosis. (Id. at 5–6.) Plaintiff alleges that due to Amarante’s claim that

her father was incompetent to reassign his Death Benefit, it is unable to

determine which beneficiary designation is controlling without exposing

itself to potential liability and litigation. (Id. at 6.)

      Plaintiff filed its interpleader complaint on November 20, 2018.

(Dkt. 1.) The same day, summonses were issued for each of the

defendants. (Dkt. 3.) Amarante and both Hunts each filed an answer.

(Dkts. 10–12.) Amarante also filed a cross claim (Dkt. 13), which the

Hunts each answered. (Dkts. 14, 15.) Kersey was served on November 30,

2018. (Dkt. 18.) To date, Kersey has not filed a responsive pleading or

otherwise filed an appearance. Plaintiff filed a request for clerk’s entry of

default against Kersey under Federal Rule of Civil Procedure 55(a) (Dkt.

20), which was granted. (Dkt. 22.) Now, plaintiff files a motion for default

judgment under Rule 55(b), to deposit the Death Benefit with the Court,


                                        3
and for interpleader relief. (Dkt. 25.) Amarante and both Hunts each

concur. (Dkts. 30–32.)

  II.     Default Judgment

        Default judgments are governed by Federal Rule of Civil Procedure

55. A defendant defaults when they fail to answer “within 21 days of

being served with the summons and complaint.” See Fed. R. Civ. P.

12(a)(1)(A)(i). Then, a plaintiff seeking default must seek an entry of

default from the clerk. Fed. R. Civ. P. 55(a). Afterward, the plaintiff files

a motion for default judgment. Fed. R. Civ. P. 55(b). The decision to grant

a default judgment is in sound discretion of district court. See Antoine v.

Atlas Turner, Inc., 66 F.3d 105, 108 (6th Cir. 1995). “A ‘named

interpleader defendant who fails to answer the interpleader complaint

and assert a claim to the res forfeits any claim of entitlement that might

have been asserted.’” Unum Life Ins. Co. of Am. v. Lytle, No. 18-13234,

2019 U.S. Dist. LEXIS 25939, at *3–4 (E.D. Mich. Feb. 19, 2019) (quoting

Aetna Life Ins. Co. v. Gablow, No. 09-14049, 2010 U.S. Dist. LEXIS

108962, at *6 (E.D. Mich. Oct. 13, 2010)).

        Default judgment is appropriate here. Kersey was served on

November 30, 2018, and did not file an answer or motion to dismiss


                                     4
within twenty-one days. At this point, she has not responded to the

interpleader complaint for four months. Moreover, there is no indication

that she is serving in the military (Dkt. 25-3), that she is a minor, or that

she is incompetent. And although granting the judgment extinguishes

her claim to the death benefit, default judgment is permissible in the

interpleader context.

     The Court is also satisified that the other requirements of Rule 55

are met. The amount of the death insurance benefit is undisputed, and

so the Court need not conduct a further accounting. See Fed. R. Civ. P.

55(b)(2)(A). The complaint alleges no damages against Kersey, so the

Court need not determine any. See Fed. R. Civ. P. 55(b)(2)(B). Moreover,

the Court is satisfied that Kersey’s default is sufficiently supported by

evidence, including the certificate of service for her (Dkt. 18); declaration

of the specialist who handled Garvin’s change of beneficiaries and the

multiple claims to the death insurance benefit (Dkt. 25-2 at 1–3); and the

declaration of Joyce S. Min regarding Kersey’s military status (Dkt. 25-

3). Thus, the Court need not investigate any other matter as to the

appropriateness of Kersey’s default judgment. See Fed. R. Civ. P.

55(b)(2)(D). And because there is no evidence Kersey filed a claim or


                                     5
disputed the other defendants’ letters regarding Garvin’s dementia, there

is also no need to investigate this issue further prior to granting the relief

sought. See id. Thus, default judgment is appropriate.

  III. Interpleader

     Plaintiff also seeks interpleader relief. “Interpleader is an equitable

proceeding that ‘affords a party who fears being exposed to the vexation

of defending multiple claims to a limited fund or property that is under

his control a procedure to settle the controversy and satisfy his obligation

in a single proceeding.’” United States v. High Tech. Prods., Inc., 497 F.3d

637, 641 (6th Cir. 2007) (quoting 7 Charles Alan Wright, et al., Federal

Practice and Procedure § 1704 (3d ed. 2001)). A party may invoke

interpleader through Federal Rule of Civil Procedure Rule 22 (“rule

interpleader” or 28 U.S.C. § 1335 (“statutory interpleader”). Lindenberg

v. Jackson Nat’l Life Ins. Co., 912 F.3d 348, 355–56 (6th Cir. 2018); see

also High Tech., 497 F.3d at 641 n.1 (explaining that rule and statutory

interpleader are addressed in the same manner, though they differ in

bases of jurisdiction). There are “two stages” of an interpleader action:

first, “the court determines whether the stakeholder has properly

invoked interpleader, including whether the court has jurisdiction over


                                      6
the suit, whether the stakeholder is actually threatened with double or

multiple liability, and whether any equitable concerns prevent the use of

interpleader,” and second, “the court determines the respective rights of

the claimants to the fund or property at stake via normal litigation

processes, including pleading, discovery, motions, and trial.” High Tech.,

497 F.3d at 641 (citations omitted). At this point in the litigation, the

Court only addresses whether plaintiff properly invoked interpleader.

     Plaintiff has properly invoked interpleader. Although plaintiff

invokes interpleader pursuant to the Federal Rule in this motion, it also

pleads statutory interpleader (Dkt. 1 at 2–3), which is most clearly met

in this case. To satisfy jurisdiction under statutory interpleader, plaintiff

must plead: “(1) the existence of actual or potential conflicting claims to

a limited fund or property held by the stakeholder; (2) an amount in

controversy of at least $500; and (3) minimal diversity among the

competing claimants.” Lindenberg, 912 F.3d at 356 (citations omitted).

Plaintiff has submitted evidence of competing claims for the death

benefit, which is now due, from Amarante and the Hunts. There is no

indication defendants have settled these claims. The death benefit is also

more than $500 and there is minimal diversity—Amarante is domiciled


                                     7
in Michigan, the Hunts are domiciled in Ohio, and Kersey is domiciled in

West Virginia. (Dkt. 1 at 1–2.)

     Plaintiff is entitled to discharge as a disinterested stakeholder and

an order “enjoining the parties from prosecuting any other proceeding

related to the same subject matter, and directing the claimants to

interplead” upon the deposit of the Death Benefit with the Court. High

Tech., 497 F.3d at 641–42 (citation omitted); § 1335(a)(1); 28 U.S.C. §

2361; Fed. R. Civ. P. 67(a).

  IV.     Conclusion

  Accordingly,

     1.     Prudential’s motion for default judgment against defendant

Robin Kersey, to deposit funds, and for interpleader relief (Dkt. 25) is

GRANTED.

     2.     Within 21 days of Prudential’s receipt of this Order,

Prudential must deposit the Death Benefit in the amount of $26,000.00

with the Clerk of this Court.

     3.     The Clerk shall deposit the Death Benefit as herein set forth

into the Registry of this Court as soon as practicable, and the Clerk shall

deposit these funds into an interest-bearing account.


                                    8
     4.     The Death Benefit so invested in the interest-bearing account

shall remain on deposit until further order of this Court.

     5.     The Clerk shall deduct a fee for handling of the funds, as

authorized by the Judicial Conference of the United States and as set by

the Director of the Administrative Office at or equal to ten percent (10%)

of the income earned for deduction in the investment so held and without

further order of the Court.

     6.     Upon depositing the Death Benefit in accordance with this

Order, Prudential shall be, and hereby is, discharged from any and all

liability to Defendants, Robin Kersey, Marci Amarante, Randy Hunt, and

Tava Hunt relating to or arising out of the Group Plan and/or Death

Benefit, and all claims, rights, interests and actions that defendants

might otherwise have held against Prudential and its present and

former parents, subsidiaries and affiliated corporations, predecessors,

successors and assigns and their respective officers, directors, agents,

employees, representatives, attorneys, fiduciaries and administrators

with respect to the Group Policy and/or Death Benefit are hereby

released.




                                    9
     7.      Defendants are each permanently restrained and enjoined

from instituting and/or prosecuting any suit, causes of action or civil

proceedings in any forum, or making any further action or implied claims,

demands, and/or causes of action, asserted or unasserted, liquidated or

unliquidated, or bringing any proceeding in any forum, against

Prudential arising out of, in connection with or relating to the Group

Policy and/or Death Benefit due thereunder.

     9.      Prudential is dismissed from this action with prejudice and

without costs and all claims against Prudential are dismissed with

prejudice.

     10.     This Court shall retain jurisdiction over Amarante and the

Hunts to determine the rights of the parties to the Death Benefit paid

into the Court by Prudential.

     11.     Counsel for Prudential shall serve a copy of the within Order

to counsel of record within 7 days of its receipt.

     IT IS SO ORDERED.

Dated: March 28, 2019                     s/Judith E. Levy
     Ann Arbor, Michigan                  JUDITH E. LEVY
                                          United States District Judge




                                     10
